Cite as: 580 U. S. ____ (2017)           1

                   Statement of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
           LISA OLIVIA LEONARD v. TEXAS
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

           APPEALS OF TEXAS, NINTH DISTRICT

              No. 16–122.   Decided March 6, 2017

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE THOMAS respecting the denial of
certiorari.
  This petition asks an important question: whether
modern civil-forfeiture statutes can be squared with the
Due Process Clause and our Nation’s history.
                               I
   Early in the morning on April 1, 2013, a police officer
stopped James Leonard for a traffic infraction along a
known drug corridor. During a search of the vehicle, the
officer found a safe in the trunk. Leonard and his passen-
ger, Nicosa Kane, gave conflicting stories about the con-
tents of the safe, with Leonard at one point indicating that
it belonged to his mother, who is the petitioner here. The
officer obtained a search warrant and discovered that the
safe contained $201,100 and a bill of sale for a Pennsylva-
nia home.
   The State initiated civil forfeiture proceedings against
the $201,100 on the ground that it was substantially
connected to criminal activity, namely, narcotics sales.
See Tex. Code Crim. Proc. Ann., Art. 59.01 (Vernon Cum.
Supp. 2016). The trial court issued a forfeiture order, and
petitioner appealed. Citing the suspicious circumstances
of the stop and the contradictory stories provided by Leon-
ard and Kane, the Court of Appeals affirmed the trial
court’s conclusion that the government had shown by a
preponderance of the evidence that the money was either
the proceeds of a drug sale or intended to be used in such a
2                     LEONARD v. TEXAS

                    Statement of THOMAS, J.

sale. It also affirmed the trial court’s rejection of petition-
er’s innocent-owner defense. Petitioner had asserted that
the money was not related to a drug sale at all, but was
instead from a home she had recently sold in Pennsylva-
nia. The court deemed this testimony insufficient to es-
tablish that she was in fact an innocent owner.
  Petitioner now challenges the constitutionality of the
procedures used to adjudicate the seizure of her property.
In particular, she argues that the Due Process Clause
required the State to carry its burden by clear and con-
vincing evidence rather than by a preponderance of the
evidence.
                              II
  Modern civil forfeiture statutes are plainly designed, at
least in part, to punish the owner of property used for
criminal purposes. See, e.g., Austin v. United States, 509
U.S. 602, 618–619 (1993). When a state wishes to punish
one of its citizens, it ordinarily proceeds against the de-
fendant personally (known as “in personam”), and in many
cases it must provide the defendant with full criminal
procedural protections. Nevertheless, for reasons dis-
cussed below, this Court permits prosecutors seeking
forfeiture to proceed against the property (known as
“in rem”) and to do so civilly. See, e.g., United States v.
James Daniel Good Real Property, 510 U.S. 43, 56–57
(1993). In rem proceedings often enable the government to
seize the property without any predeprivation judicial
process and to obtain forfeiture of the property even when
the owner is personally innocent (though some statutes,
including the one here, provide for an innocent-owner
defense). Civil proceedings often lack certain procedural
protections that accompany criminal proceedings, such as
the right to a jury trial and a heightened standard of
proof.
  Partially as a result of this distinct legal regime, civil
                 Cite as: 580 U. S. ____ (2017)           3

                   Statement of THOMAS, J.

forfeiture has in recent decades become widespread and
highly profitable. See, e.g., Institute for Justice, D. Car-
penter, L. Knepper, A. Erickson, & J. McDonald, Policing
for Profit: The Abuse of Civil Asset Forfeiture 10 (2d ed.
Nov. 2015) (Department of Justice Assets Forfeiture Fund
took in $4.5 billion in 2014 alone), https://ij.org/wp-
content/uploads/2015/11/policing-for-profit-2nd-edition.pdf
(as last visited Feb. 27, 2017). And because the law en-
forcement entity responsible for seizing the property often
keeps it, these entities have strong incentives to pursue
forfeiture. Id., at 14 (noting that the Federal Government
and many States permit 100 percent of forfeiture proceeds
to flow directly to law enforcement); see also App. to Pet.
for Cert. B–2 (directing that the money in this case be
divided between the “Cleveland Police Department” and
the “Liberty County District Attorney’s Office”).
  This system—where police can seize property with
limited judicial oversight and retain it for their own use—
has led to egregious and well-chronicled abuses. Accord-
ing to one nationally publicized report, for example, police
in the town of Tenaha, Texas, regularly seized the prop-
erty of out-of-town drivers passing through and collaborated
with the district attorney to coerce them into signing
waivers of their property rights. Stillman, Taken, The
New Yorker, Aug. 12 & 19, 2013, pp. 54–56. In one case,
local officials threatened to file unsubstantiated felony
charges against a Latino driver and his girlfriend and to
place their children in foster care unless they signed a
waiver. Id., at 49. In another, they seized a black plant
worker’s car and all his property (including cash he
planned to use for dental work), jailed him for a night,
forced him to sign away his property, and then released
him on the side of the road without a phone or money. Id.,
at 51. He was forced to walk to a Wal-Mart, where he
borrowed a stranger’s phone to call his mother, who had to
rent a car to pick him up. Ibid.
4                    LEONARD v. TEXAS

                    Statement of THOMAS, J.

  These forfeiture operations frequently target the poor
and other groups least able to defend their interests in
forfeiture proceedings. Id., at 53–54; Sallah, O’Harrow, &
Rich, Stop and Seize, Washington Post, Sept. 7, 2014,
pp. A1, A10. Perversely, these same groups are often the
most burdened by forfeiture. They are more likely to use
cash than alternative forms of payment, like credit cards,
which may be less susceptible to forfeiture. And they are
more likely to suffer in their daily lives while they litigate
for the return of a critical item of property, such as a car
or a home.
                              III
  The Court has justified its unique constitutional treat-
ment of civil forfeiture largely by reference to a discrete
historical practice that existed at the time of the founding.
See, e.g., Bennis v. Michigan, 516 U.S. 442, 446–448
(1996). “ ‘English Law provided for statutory forfeitures of
offending objects used in violation of the customs and
revenue laws.’ ” Austin, supra, at 612 (quoting Calero-
Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 682
(1974)). This practice “took hold in the United States,”
where the “First Congress passed laws subjecting ships
and cargos involved in customs offenses to forfeiture.” 509
U.S., at 613. Other early statutes also provided for the
forfeiture of pirate ships. United States v. Parcel of Rum-
son, N. J., Land, 507 U.S. 111, 119 (1993) (plurality opin-
ion). These early statutes permitted the government to
proceed in rem under the fiction that the thing itself,
rather than the owner, was guilty of the crime. See
Calero-Toledo, supra, at 684–685; Act of Aug. 4, 1790, §67,
1 Stat. 176–177. And, because these suits were in rem
rather than in personam, they typically proceeded civilly
rather than criminally. See United States v. La Venge-
ance, 3 Dall. 297, 301 (1796).
  In the absence of this historical practice, the Constitu-
                  Cite as: 580 U. S. ____ (2017)            5

                    Statement of THOMAS, J.

tion presumably would require the Court to align its dis-
tinct doctrine governing civil forfeiture with its doctrines
governing other forms of punitive state action and prop-
erty deprivation. See Bennis, supra, at 454 (THOMAS, J.,
concurring) (“One unaware of the history of forfeiture laws
and 200 years of this Court’s precedent regarding such
laws might well assume that such a scheme is lawless—a
violation of due process”). I am skeptical that this histori-
cal practice is capable of sustaining, as a constitutional
matter, the contours of modern practice, for two reasons.
   First, historical forfeiture laws were narrower in most
respects than modern ones. Cf. James Daniel Good, 510
U.S., at 85 (THOMAS, J., concurring in part and dissenting
in part) (noting that “ambitious modern statutes and
prosecutorial practices have all but detached themselves
from the ancient notion of civil forfeiture”). Most obviously,
they were limited to a few specific subject matters, such
as customs and piracy. Proceeding in rem in those cases
was often justified by necessity, because the party respon-
sible for the crime was frequently located overseas and
thus beyond the personal jurisdiction of United States
courts. See Herpel, Toward a Constitutional Kleptocracy:
Civil Forfeiture in America, 96 Mich. L. Rev. 1910, 1918–
1920 (1998); see also id., at 1925–1926 (arguing that
founding-era precedents do not support the use of forfei-
ture against purely domestic offenses where the owner is
plainly within the personal jurisdiction of both state and
federal courts). These laws were also narrower with re-
spect to the type of property they encompassed. For ex-
ample, they typically covered only the instrumentalities of
the crime (such as the vessel used to transport the goods),
not the derivative proceeds of the crime (such as property
purchased with money from the sale of the illegal goods).
See Rumson, supra, at 121–122, 125 (plurality opinion)
(Forfeiture of criminal proceeds is a modern innovation).
   Second, it is unclear whether courts historically permit-
6                    LEONARD v. TEXAS

                    Statement of THOMAS, J.

ted forfeiture actions to proceed civilly in all respects.
Some of this Court’s early cases suggested that forfeiture
actions were in the nature of criminal proceedings. See,
e.g., Boyd v. United States, 116 U.S. 616, 633–634 (1886)
(“We are . . . clearly of [the] opinion that proceedings
instituted for the purpose of declaring the forfeiture of a
man’s property by reason of offenses committed by him,
though they may be civil in form, are in their nature crim-
inal”); but see R. Waples, Treatise on Proceedings In Rem
29–30 (1882) (collecting contrary authorities). Whether
forfeiture is characterized as civil or criminal carries
important implications for a variety of procedural protec-
tions, including the right to a jury trial and the proper
standard of proof. Indeed, as relevant in this case, there is
some evidence that the government was historically re-
quired to prove its case beyond a reasonable doubt. See
United States v. Brig Burdett, 9 Pet. 682, 690 (1835) (“The
object of the prosecution against the Burdett is to enforce
a forfeiture of the vessel, and all that pertains to it, for a
violation of a revenue law. This prosecution then is a
highly penal one, and the penalty should not be inflicted,
unless the infractions of the law shall be established be-
yond reasonable doubt”).
                             IV
  Unfortunately, petitioner raises her due process argu-
ments for the first time in this Court. As a result, the
Texas Court of Appeals lacked the opportunity to address
them in the first instance. I therefore concur in the denial
of certiorari. Whether this Court’s treatment of the broad
modern forfeiture practice can be justified by the narrow
historical one is certainly worthy of consideration in
greater detail.